Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 5, 7, 10, 11, and 16-19, the limitation “used to determine” renders the claims indefinite. It is unclear if the limitations following the phrase are part of the claims or not. The recitation appears to be an intended use and it is unclear how the limitations differentiate the claims over the prior art. The examiner suggests using “configured to” for a positive recitation of the limitations.
The examiner will proceed as though the claims recite “configured to determine”.
The remaining claims inherent the deficiencies of the rejected base claims and are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruchti et al. US Pub. No. 2016/0151002.
Regarding claims 1, 10 and 16, Ruchti teaches a method performed by a sensor device, comprising: determining a first optical sensor value associated with a first displacement and a second optical sensor value associated with a second displacement (Figures 4 and 5; different light sources and sensors are associated with different depths and distances apart), wherein the first displacement is between an emitter associated with the first optical sensor value and a sensing location used to determine the first optical sensor value (Figures 4 and 5; different light sources and sensors are associated with different depths and distances apart), and wherein the second displacement is between an emitter associated with the second optical sensor value and a sensing location used to determine the second optical sensor value (Figures 4 and 5; different light sources and sensors are associated with different depths and distances apart), and wherein the first displacement is different from the second displacement (Figures 4 and 5); determining one or more measurements using the first optical sensor value and the second optical sensor value, wherein the one or more measurements relate to: a first penetration depth associated with the first optical sensor value (), and a second penetration depth associated with the second optical sensor value; and providing information identifying the one or more measurements (Figures 4, 5 and 9-12; in figures 4 and 5 different penetration depths are associated with different optical sensor values and in figures 9-12 one or more measurements are taken from the various sensor light source displacements; spectral absorbance is measured (paragraphs 119 and 120).
Regarding claim 2, wherein the emitter associated with the first optical sensor value and the emitter associated with the second optical sensor value are a same emitter (Figure 5, same emitter for all sensors).
Regarding claim 3, wherein the emitter associated with the first optical sensor value and the emitter associated with the second optical sensor value are different emitters (Figure 4, different emitters for sensors).
Regarding claim 4, wherein the sensing location used to determine the first optical sensor value and the sensing location used to determine the second optical sensor value are a same sensing location (Figure 4, sensor at same location).
Regarding claim 5, wherein the sensing location used to determine the first optical sensor value and the sensing location used to determine the second optical sensor value are different sensing locations (Figure 5, sensors at different locations).
Regarding claim 6, wherein the emitter associated with the first optical sensor value and the emitter associated with the second optical sensor value are a same emitter, and wherein the first optical sensor value and the second optical sensor value are determined using a single optical sensor (Figures 4, different sources same sensor).
Regarding claim 7, wherein the first displacement is greater than the second displacement (Figures 4 and 5, displacements are different), and wherein the first optical sensor value is determined using an integration time that is longer than an integration time used to determine the second optical sensor value (paragraph 232 “different gain settings and integration times for different detector elements”).
Regarding claim 8, wherein the first displacement is greater than the second displacement (Figures 4 and 5, displacements are different), and wherein the emitter associated with the first optical sensor value uses a greater transmission power than a transmission power used by the emitter associated with the second optical sensor value (paragraph 232).
Regarding claim 9, wherein the one or more measurements comprise one or more spectroscopy measurements (spectral absorbance is measured (paragraphs 119 and 120).
Regarding claim 11, further comprising: a first optical waveguide connecting the sensing location used to determine the first optical sensor value and an optical sensor of the one or more optical sensors, and a second optical waveguide connecting the sensing location used to determine the second optical sensor value and the optical sensor (Figures 4 and 5; paragraph 126 fiber optical cables are used).
Regarding claim 12, further comprising: a first optical filter associated with an optical sensor of the one or more optical sensors, and a second optical filter associated with the optical sensor, wherein the first optical filter corresponds to the sensing location associated with the first optical sensor value and the second optical filter corresponds to the sensing location associated with the second optical sensor value (Figures 7a, filters 620 on each detector).
Regarding claim 13, wherein the first optical filter and the second optical filter cover different regions of the optical sensor (Figure 7a, filters 620 on each detector).
Regarding claim 14, wherein the first optical filter is configured to filter light from the first optical waveguide and the second optical filter is configured to filter light from the second optical waveguide (Figures 4, 5, and 7a; in figures 4 and 5 fiber optics carry the light from sources to detector in Figure 7a the detector include filters).
Regarding claim 15, wherein the one or more optical sensors are a single optical sensor (Figure 4).
Regarding claim 17, wherein the one or more optical sensors comprise a single optical sensor, and wherein the emitter used to determine the first optical sensor value and the emitter used to determine the second optical sensor value are different emitters (Figure 4).
Regarding claim 18, wherein the one or more optical sensors comprise a plurality of optical sensors, and wherein the emitter used to determine the first optical sensor value and the emitter used to determine the second optical sensor value comprise a same emitter (Figure 5).
Regarding claim 19, wherein the one or more optical sensors comprise a plurality of optical sensors, and wherein the emitter used to determine the first optical sensor value and the emitter used to determine the second optical sensor value are different emitters (Figure 7e; paragraph 194).
Regarding claim 20, wherein each optical sensor of the plurality of optical sensors is associated with a respective filter (Figure 7a, filters 620).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20210100485 teaches using two light sources and various detectors at different distances to measure penetration depth.
20200315473 teaches using a light source and detector to measure various penetration depths.
20200029870 teaches using a plurality of light sources and detectors to measure penetration depths.
20190150763 teaches using a light source and detectors at different displacement to measure penetration depth.
20200196918 teaches using a single light source with various detectors at different displacements to measure penetration depth.
20160151002 teaches using a plurality of light source and a plurality of detectors to measure penetration depth.
20140275869 teaches using two light source and two detectors to measure various penetration depths.
9714900 teaches using a plurality of light sources and a single detector to measure penetration depth by varying the displacement between source and detector.
20150109614 teaches using a plurality of light sources and a single detector to measure penetration depth by varying the displacement between source and detector.
20080021330 teaches varying the angle of the light source to measure various penetration depths using a source and detector pair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877